Exhibit 99.1 FOR IMMEDIATE RELEASE For More Information: Ronald L. Thigpen John Marsh Executive Vice President and COO President Southeastern Bank Financial Corp. Marsh Communications LLC 706-481-1014 770-458-7553 Southeastern Bank Financial Corp. Revises First Quarter 2009 Earnings AUGUSTA, Ga., May 11, 2009 – Southeastern Bank Financial Corp. (OTCBB:SBFC), the holding company for Georgia Bank & Trust Company of Augusta (GB&T) and Southern Bank & Trust (SB&T), announced today that it has revised its financial statements for the quarter ended March 31, 2009, which were previously released on April 24, 2009, to reflect the impact from the closure of Silverton Bank, N.A., by the Office of the Comptroller of the Currency and the Federal Deposit Insurance Corporation on May 1, 2009. Known as a “bankers’ bank” or correspondent bank, Silverton Bank provided credit and deposit services to more than 1,500 banks nationwide. Southeastern Bank Financial Corp. held approximately $1.0 million worth of stock and Trust Preferred Securities in Silverton Financial Services, Inc., the holding company of Silverton Bank, prior to the bank’s failure. “We decided it was necessary to revise our first-quarter financial results in order to comply with generally accepted accounting standards and continue our long-held conservative approach to accounting practices,” said R. Daniel Blanton, president and chief executive officer. “Although we were hopeful that Silverton’s recent capital raising activities would be successful, our budget for the remainder of 2009 anticipates a deepening economic recession, and the related fallout, including the possible failure of Silverton Bank.The actual loss has minimal impact on our overall financial health. We are still profitable, and our capital ratios remain strong.” The company’s revised financial statements for the quarter ended March 31, 2009, reflect a loss of $163,981 in investment securities, compared to a gain of $743,900 reported previously. This reduced net income for the first quarter to $56,124 from $685,759 as previously reported. Diluted earnings per share were revised to $0.01 compared to $0.11. The company will file its Form 10-Q for the quarter ended March 31, 2009 today, reflecting these revised consolidated financial statements. About Southeastern Bank Financial Corp.
